Citation Nr: 9900781	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-41 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a February 1994 RO rating decision that denied 
the appellants claim of service connection for the cause of 
the veterans death.

In August 1994, the RO provided the appellant with a form for 
application for nonservice-connected pension benefits.  The 
form was not returned to VA.

On December 14, 1998, the appellant was scheduled to attend a 
hearing in Washington, D.C., before a member of the Board.  
This hearing was scheduled pursuant to the appellants 
November 1994 request.  Records show that the appellant was 
properly notified of the date and place of the hearing, but 
that she failed to report for such hearing.  Accordingly, her 
claim of service connection for the cause of the veterans 
death will be reviewed based on the available evidence of 
record.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans service-connected 
eczematoid dermatitis, which affected his lower extremities, 
impeded his ability to perform cardiovascular activities and 
was a contributing factor in his fatal heart attack.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellants claim of 
service connection for the cause of the veterans death is 
not well grounded and must be denied.


FINDINGS OF FACT

1.  The veteran died in March 1993 of a myocardial 
infarction.

2.  No competent evidence has been presented that attributes 
the onset of fatal heart failure to military service, to the 
one year period following service, or to the veterans 
already service-connected eczematoid dermatitis.

3.  No competent evidence has been presented to show that the 
veterans service-connected eczematoid dermatitis disability 
or treatment therefore played any role in his death.


CONCLUSION OF LAW

The appellants claim of service connection for the cause of 
the veterans death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 7104 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veterans March 1942 induction examination report shows 
that he had a normal cardiovascular system.  His service 
medical records are devoid of any treatment or complaints of 
heart problems and show that he was medically discharged from 
service in 1945 due to chronic eczematoid dermatitis 
affecting the lower extremities.  

In September 1945 the veteran filed a claim of service 
connection for a skin disability.  

In a September 1945 rating decision, the RO granted service 
connection for eczematoid dermatitis and assigned a 30 
percent disability.  This award was discontinued in 1947 due 
to the veterans failure to report to an examination.

Pursuant to the veterans April 1990 request for restoration 
of a compensable rating for his service-connected skin 
disability, he was evaluated by VA in July 1990.  Findings 
revealed pronounced erythema encircling the right lower leg 
with evidence of excoriation and a large purulent blister on 
the shin.  The veteran was diagnosed as having eczematous 
dermatitis with secondary pyoderma.

A May 1990 private medical record reflects the veterans 
complaints of a rash on his body.  It also reflects his 
report of a rash on both legs off and on for 42 years which 
flared during warm weather.  The report further reflects a 
blood pressure reading of 150 (systolic) over 94 (diastolic).  
The veteran was diagnosed as having chronic dermatitis, 
eczema.

On file is a letter from a private chiropractor who said that 
he had examined the veteran in July 1990 and that the veteran 
had had a 3 inch by 1 ½ inch sore on his right anterior lower 
leg which continually discharged and had been intermittently 
present for many years.  He said that there was edema, 
discoloration, swelling and evidence of poor circulation in 
both legs.  He opined that the lack of overall healing was a 
result of poor circulation, suppressed immune system and 
possible staph infection.

In November 1990 the RO restored a compensable rating for the 
veterans service-connected eczematoid dermatitis and 
assigned a 50 percent evaluation.

In March 1993 the veteran reported to the emergency 
department of a private hospital complaining of a sudden 
onset of severe shortness of breath.  He was observed as 
being acutely short of breath and had difficulty relaying a 
history because of his discomfort with breathing.  The 
emergency department record indicates that his past medical 
history was significant for status post myocardial infarction 
and previous history of congestive heart failure.  The record 
also shows that an electrocardiogram initially revealed 
evidence of a significant interventricular conduction and a 
probable left bundle branch block with atrial fibrillation 
with a rapid ventricular response.  Also noted were X-ray 
results of marked pulmonary edema consistent with congestive 
heart failure.  The record further shows that the veteran 
suddenly went into ventricular tachycardia and was 
pronounced dead after failed CPR and resuscitation.

The veterans death certificate showed that he died on March 
[redacted], 1993, and that the immediate cause of his death 
was myocardial infarction.  There were no other contributing 
causes of death listed.  The death certificate also shows 
that an autopsy was not performed.

In January 1994 the appellant filed a claim of service 
connection for the cause of the veterans death.

In August 1994 the RO received a letter from the appellant 
who said that while in service the veteran had returned to 
the United States in a stretcher due to oozing ulcers on his 
legs.  She said that the condition worsened as the years 
passed and produced constant pain.  She said that because of 
this condition the veteran was unable to do the things 
required for his cardiovascular system.  She also said that 
he had received medication in the mail from VA for his heart 
and that his condition definitely had a connection to his 
death.

At a hearing held at the RO in March 1995, the appellant 
testified that the veterans service-connected skin 
disability limited his ability to move about and to take 
proper care of himself.  She said that the veteran had a 
problem with swelling of the legs ever since World War II and 
that he had to elevate his feet at night after work.  She 
said that a chiropractor was the first doctor to tell her and 
the veteran may have had a staph infection with his skin 
disability.  She said that the veteran was told by his 
private physician about two years after service that he had a 
very rapid and irregular heartbeat and was prescribed 
medication.  She said that almost 15 years prior to the date 
of the hearing the veteran suffered a myocardial infarction.  
She said that he had poor circulation, but she never thought 
to ask the doctors if the poor circulation or blood infection 
were related to the veterans heart condition. 


II.  Legal Analysis

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Section 5107 provides that the claimants submission 
of a well grounded claim gives rise to VAs duty to assist 
and to adjudicate the claim.  Id.  A well grounded claim is 
defined as a plausible claim, one which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veterans death, this 
means that evidence must be presented which in some fashion 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1998).  
In short, evidence must be presented which shows that a 
service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or 
materially to death, combined to cause death, or aided 
or lent assistance to the production of death.  Id.

The appellant contends that the veterans service-connected 
eczema dermatitis contributed to his death by reducing his 
ability to participate in cardiovascular activities.  
However, she has not submitted medical evidence in support of 
her contention that would make her claim plausible.  The 
veterans death certificate, as well as the terminal 
emergency hospital record, show that he died from a 
myocardial infarction.  There is no indication from this 
evidence that his service-connected skin disability was 
related in any way to his death.  Moreover, there is no 
evidence to show that he had any heart problems in service or 
within a year of his discharge from service.  See 38 U.S.C.A. 
§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
His March 1942 induction examination report shows that he had 
a normal cardiovascular system and his service medical 
records are devoid of treatment or complaints of heart 
problems.  In fact, the appellant testified that the veteran 
had been told that he had a rapid and irregular heart beat 
two years after service and that he suffered his first 
myocardial infarction around 1980.  These dates place the 
onset of the veterans heart problems well over one year 
after service.  

While there is a 1994 medical record on file from the 
veterans chiropractor who said that the veterans lack of 
overall healing of his leg ulcers was due, in part, to a 
possible staph infection, there is no medical opinion linking 
such an infection, if established, to the veterans fatal 
heart condition.  Indeed, the appellant testified in 1997 
that she never thought to ask if such a relationship existed.

The statements from the appellant and her representative that 
there is an etiological relationship between the veterans 
cause of death and his service-connected skin disability are 
not sufficient statements by themselves to establish such a 
relationship since lay assertions of medical diagnoses or 
causation do not constitute competent evidence.  Espritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  Absent the submission 
of such competent evidence, or of evidence of a heart 
disability in service, the appellants claim may not be 
considered well grounded.  Ruiz v. Gober, 10 Vet.App. 352 
(1997).

ORDER

The appellants claim of service connection for the cause of 
the veterans death is denied as not well grounded.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
